 Case 20-10558        Doc 96     Filed 03/25/21     Entered 03/25/21 16:29:06         Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA


IN RE: CAREY J. GUGLIELMO, JR                                       CASE NO.: 20-10558
       ASHLEY JONES GUGLIELMO
       DEBTOR(S)                                                    CHAPTER 7

       NOTICE OF HEARING ON MOTION TO SELL PROPERTY OF THE ESTATE
                              TO DEBTOR(S)

        NOTICE IS ALSO GIVEN that a hearing will be held on Wednesday, April 17, 2021 at
2:00 o'clock p.m. by Zoom video conference. See the attached Order Fixing this hearing and the
Standing Order 2020-4 establishing the court’s video conference procedures (Exhibit 1). Any
party opposing the motion must file an objection or response with the Clerk of Court,
Bankruptcy Court, 707 Florida Street, Room 119, Baton Rouge, LA 70801 not later than 11:59
p.m. on the 8th day before the scheduled hearing and must at the same time serve a copy of the
objection or response on the mover or counsel for the mover, and upon all other parties entitled
to notice of the objection. The failure of any creditor or other party in interest to timely object
will be deemed to be a consent to this sale under the provisions of 11 U.S.C. §363(f)(2). The
motion is on file at the United States Bankruptcy Court and can be viewed during business hours.

 60 Inch LG TV, Misc. Costume Jewelry,1% Interest in BR Country Club, 1% Interest in BR City Club

        This sale is without any warranty or recourse whatsoever on the part of Trustee, even as
to the return of the purchase price, but with full substitution and subrogation to any and all rights
and actions of warranty against all preceding owners, vendors or mortgagors. This sale is to Jr.,
and Ashley Guglielmo Debtor(s). Debtor(s) is to buy the property subject to all taxes, claims,
judgments, encumbrances, and liens affecting the property.

        The property conveyed is property of the estate that Purchaser wants to purchase for the
total sum of $9,110.00 cash at sale.

Dated: March 25, 2021                                 Respectfully Submitted:

                                                      /s/Dwayne M. Murray
                                                      Dwayne M. Murray, Trustee
                                                      Bar No. 18658
                                                      4970 Bluebonnet Blvd., Suite B
                                                      Baton Rouge, LA 70809
                                                      225-925-1110
                                                      225-925-1116 (Fax)
